Citation Nr: 1436590	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a compensable rating for residuals of a right ankle fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2005 to January 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Pittsburgh, Pennsylvania RO.  The Veteran was scheduled for an August 2012 Travel Board hearing before a Veterans Law Judge; in July 2012, he withdrew his hearing request.

The issue of entitlement to a compensable rating for residuals of a right ankle fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's right shoulder strain was incurred in service.


CONCLUSION OF LAW

Service connection for right shoulder strain is warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a current chronic right shoulder disability that was incurred in service; specifically, he contends that he injured his shoulder by carrying a heavy pack on his shoulders while deployed to Iraq and has had problems with pain, giving way, and limited range of motion in the shoulder since then.

The Veteran's STRs include an August 2008 report of medical history where the Veteran reported painful shoulder, elbow, or wrist; however, no further examination was performed.  The Veteran was advised to follow up with VA for any medical issues, and the Veteran noted that he did not wish to seek any further care at that time due to his terminal leave date in November 2008.  He was found to be fit for separation.  

On December 2008 VA examination (prior to his separation from service in January 2009), the Veteran reported pain in the right shoulder.  His past medical history was noted to include a bilateral shoulder condition.  He reported that left shoulder pain began in September 2008, which was believed to be due to a pack he was required to carry that weighed 35 to 40 pounds.  He was instructed to stop putting the pack on his left shoulder, which resolved the pain.  He then noticed bilateral shoulder pain when doing pull-ups or lifting anything straight ahead of him that was more than 45 pounds.  He reported shoulder pain of 8/10 in severity whenever he lifted anything more than 45 pounds; as soon as he released it, the pain went away after 5 to 10 minutes.  He felt that his shoulder would give out on occasion, particularly when lifting objects.  He denied any locking up, flares, or weather-related influences.  He did not use any assistive devices, and his shoulder did not affect his current occupation or his in-service occupation.  

On physical examination, the Veteran's shoulder joint was cool to the touch.  There was no erythema or increased temperature.  Bony prominences were in gross alignment.  He reported no pain, including no pain on deep palpation of the glenohumeral joint, the acromioclavicular joint, or the scapular area.  He was able to actively move the shoulder back and forth without pain.  Range of motion was normal without pain, muscle strength was 5/5, and no muscle wasting or atrophy was noted.  X-ray results of the right shoulder were within normal limits.  The examiner found no radiographic or clinical evidence to support a right shoulder diagnosis other than right shoulder strain.

In a September 2009 statement, the Veteran contended that his shoulder pain is from carrying the required heavy gear during his second deployment to Iraq in 2008, when he was put on medication for shoulder pain.  He reported that when he does pull-ups, his shoulder pops and cracks, causing a high sharp pain.  He stated that if he tries to lift anything over his head, his shoulder pops and cracks, causing pain and sometimes giving out.

In a September 2011 statement, the Veteran reported that he has right shoulder pain that began in service.  He reported that the shoulder is hard to rotate at times, which interferes with playing sports and exercising.

Here, the Board finds the Veteran's statements as to the onset of his right shoulder pain to be credible and his statements are accorded significant evidentiary weight.  Moreover, the December 2008 VA examination report, which occurred during his period of service, diagnosed right shoulder strain.

The Board therefore finds that right shoulder strain was incurred in service.  Thus, the Board concludes that service connection for right shoulder strain is warranted.


ORDER

Service connection for right shoulder strain is granted.


REMAND

Regarding the Veteran's residuals of a right ankle fracture, the Veteran and his representative contend that this disability has worsened since the most recent (December 2008) VA medical examination.  While a new examination is not required simply because of the time which has passed since the last examination (more than five years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current rating does not reflect his current right ankle symptoms.  His September 2011 statement and his representative's July 2014 statement arguably advance an implicit claim that the service connected disability is more severe than shown on the 2008 VA examination.  To fully assist the Veteran, a more current examination is appropriate.

Finally, there may be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records.  

2.  Arrange for an appropriate examination of the Veteran to ascertain the current severity of his service-connected residuals of a right ankle fracture.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  

Examination findings pertinent to the right ankle disability should be reported to allow for application of all potential VA rating criteria for this disability.  Range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

Please provide a detailed rationale for all opinions stated. 

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


